Case 7:21-cv-05349-VB Document 11 Filed 07/27/21 Page 1of 2

 

USEC SBNY “|

 

 

 

 

 

 

 

 

 

 

Ir
UNITED STATES DISTRICT COURT I poCcUMENT
SOUTHERN DISTRICT OF NEW YORK
x ELECTRONICALLY PILED
DOC #:

SANJAY TRIPATHY, : —

Plaintiff, | PATE Fite: ASHE. | |
v. ORDER !
FUEZ, J. FEID, LUIS GONZALEZ, JOHN 21 CV 5349 (VB) i
WOOD, EDWARD BURNETT, JEFF MCKOY, : |
TINA M. STANFORD, MICHELE : |
HARRINGTON, and ANDREW M. CUOMO, — : Copie(Mailed/Faxed //J qr ( |

 

Defendants. : Chambers of Vincent L. ‘Briccetti -

The Court is in receipt of two letters from plaintiff, dated July 19 and July 20, 2021. The
letters will be separately docketed.

' In the July 19 letter, plaintiff requests that the Court “issue an Order to protect him from
Retaliation, Harassment, Intimidation, Abuse, Injury and loss of benefits by the Defendants, and
others instigated by the Defendants, due to [plaintiff’s] viable lawsuits.” The request is
DENIED. Having reviewed the conclusory and self-serving allegations in plaintiff’s July 19
letter, the Court finds that plaintiff has failed to establish a basis for any of the relief requested
therein.

In the July 20 letter, plaintiff again requests that that he be allowed to rely on the U.S.
Marshals Service to effect service on defendants, a request the Court has previously denied. As
the Court explained, plaintiff is not proceeding in forma pauperis and is therefore not entitled to
rely on the Court and the U.S. Marshals Service to effect service. It is plaintiff's responsibility to
serve the summons and complaint on defendants within 90 days of the issuance of the summons,
Nothing in plaintiff’s letter provides a basis for reconsideration of the Court’s previous order.
Accordingly, plaintiff’s request is again DENIED.

In addition, plaintiff improperly addressed this mailing to Judge Briccetti’s Chambers.
Plaintiff is instructed to address all future correspondence to the Pro Se Intake Unit at the
following address:

United States District Court
Pro Se Intake Unit

300 Quarropas St.
White Plains, NY 10601 |

The Court may disregard any future submissions sent directly to Chambers.

Plaintiff is reminded to notify the Court in writing if his address changes, and that the
Court may dismiss the action if plaintiff fails to do so.
Case 7:21-cv-05349-VB Document 11 Filed 07/27/21 Page 2 of 2

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: July 27, 2021
White Plains, NY

SO ORDERED:

ul

Vincent L. Briccetti
United States District Judge

 
